DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 3/29/2019.
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/15/2020, 2/13/2020, 6/13/2019, and 3/29/2019 have been considered by the examiner.
Drawings
The drawings are objected to because components 4, 7-11, and 13 in Figure 4 require a descriptive legend. Specifically, one of ordinary skill in the art would not be able to interpret Figure 4 without manually writing in labels for components 4, 7-11, and 13 provided in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masato (translation of CN 104379489 A), hereinafter Masato.
Claim 1
Masato discloses the claimed method for the positioning of a gantry lift stacker configured as a straddle carrier (i.e. container crane 1, depicted as a straddle carrier in at least Figure 1), for containers in order to position a container to be set down behind an already set-down container (see at least ¶0053, with respect to Figure 2, regarding the stacking of multiple containers C into rows 12 with an interval between rows), wherein the gantry lift stacker includes travel supports (i.e. legs 5), travel drives (i.e. traveling device 4) and a controller (i.e. crane control device 23) for movement of the gantry lift stacker (see at least ¶0063), said method comprising generating measurement signals from sensors (i.e. laser scanner 22) disposed on the gantry lift stacker (see at least ¶0060, with respect to Figure 3).
Masato further discloses that the claimed method comprises determining a position of a rear wall of the already set-down container (e.g., wall of container C associated with envelope 28b in Figure 8) via measurement signals from at least one of the sensors (see at least ¶0069, with respect to Figure 9, regarding the determination of envelope 28b defined as an envelope of the container C stored in the row 12 adjacent to the target container C2). The envelope 28b of container C may reasonably be interpreted as a “rear” wall, given that the claim language does not particularly define 
Masato further discloses that the claimed method comprises processing the measurement signals with the controller to move and position the gantry lift stacker and the container to be set down (see at least ¶0062-0063, regarding that suspended container C1 is placed on a target container C2 based on the detection result of laser scanner 22) and setting down the container to be set down from the gantry lift stacker at a preselected distance behind the set-down container (see at least ¶0023-0025, regarding the detection of a gap between adjacent containers using the laser scanner, depicted in Figures 2 and 8; ¶0069-0070, regarding that suspended container C1 is lowered onto the target container C2 when the distance between the suspended container C1 and container C in an adjacent row 12 is not less than a predetermined distance). The “preselected distance” in Masato is taught by the distance defined by the position of target container C2 with respect to the position of adjacent container C. 
It is clear that the longitudinal orientation of the container to be set down is flush with the longitudinal direction of the set-down container in Masato, given that the container is defined as being a rectangular parallelepiped shape in ¶0053 and Figures 5 and 8 depict the containers arranged in this particular manner.
Claim 2
Masato further discloses that the controller comprises an automatically acting controller configured for automatic operation, wherein the container to be set down is set down automatically via the automatically acting controller (see at least ¶0054, 
Claim 5  
Masato further discloses that the gantry lift stacker includes a spreader (i.e. spreader 10 in Figure 3) that can be raised and lowered, whereby the gantry lift stacker picks up and sets down the container to be set down (see at least ¶0055-0059, regarding that spreader 10 lifts container C).
Claim 6
Masato discloses the claimed gantry lift stacker for containers, configured as a straddle carrier (i.e. container crane 1, depicted as a straddle carrier in at least Figure 1), said gantry lift stacker comprising: 
travel supports (i.e. legs 5), travel drives (i.e. traveling device 4) and a controller (i.e. crane control device 23) cooperating therewith; 
a spreader (i.e. spreader 10 in Figure 3) that can be raised and lowered to handle containers (see at least ¶0055-0059, regarding that spreader 10 lifts container C); 
at least one sensor (i.e. laser scanner 22) disposed on the gantry lift stacker (see at least ¶0060, with respect to Figure 3), said at least one sensor configured to enable determination of a position of a rear wall of an already set-down container (e.g., wall of container C associated with envelope 28b in Figure 8) (see at least ¶0069, with respect to Figure 9, regarding the determination of envelope 28b defined as an envelope of the container C stored in the row 12 adjacent to the target container C2). The envelope 28b of container C may 
Masato further discloses that a container to be set down can be set down from the gantry lift stacker at a preselected distance behind the set-down container (see at least ¶0023-0025, regarding the detection of a gap between adjacent containers using the laser scanner, depicted in Figures 2 and 8; ¶0069-0070, regarding that suspended container C1 is lowered onto the target container C2 when the distance between the suspended container C1 and container C in an adjacent row 12 is not less than a predetermined distance). The “preselected distance” in Masato is taught by the distance defined by the position of target container C2 with respect to the position of adjacent container C.
It is clear that the longitudinal orientation of the container to be set down is flush with the longitudinal direction of the set-down container in Masato, given that the container is defined as being a rectangular parallelepiped shape in ¶0053 and Figures 5 and 8 depict the containers arranged in this particular manner.
Claim 10
Masato further discloses that the at least one sensor comprises at least four outer sensors (i.e. laser scanner 22 in Figure 3) and wherein the atApplicantKonecranes Global Corporation ForMETHOD FOR AUTOMATICALLY POSITIONING A STRADDLEleast four outer sensors are disposed at front and rear outer corners of the spreader relative to the travel direction of the gantry lift stacker in order to determine the distance and orientation in the longitudinal direction of the set-down container (see at least ¶0060-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Bauer (US 2009/0129904 A1), hereinafter Bauer.
Claim 3
Masato discloses automatic operation by the controller (see at least ¶0054, regarding the embodiment of the container crane 1 as an automated guided vehicle; ¶0086, ¶0004, regarding the use of an unmanned container crane 1) and does not specifically disclose that the automatically acting controller is configured to be selectively activated and deactivated for automatic operation by a driver. However, the technique of providing a means for the driver to selectively activate and deactivate automatic operation of a straddle carrier is well known in the art.
Specifically, Bauer discloses a straddle carrier, described in the abstract and depicted in at least Figure 1 (similar to the straddle carrier taught by Masato), configured to be selectively activated and deactivated for automatic operation by a driver (see at least ¶0044, regarding automatic steering is activated by pressing button 11 and deactivated by manual intervention).
Bauer performs automatic operation of both steering and container placement (see ¶0026-0028), and the automatic operation activated/deactivated by the driver pertains to steering, as discussed above. While the “automatic operation” performed by Masato is in regards to container placement, it is the technique of providing a means for the driver to activate and deactivate automatic operation of the straddle carrier that is modified by Bauer; therefore, the particulars of the automatic operation does not influence Bauer’s combination with Masato.
Since the systems of Bauer and Masato are directed to the same purpose, i.e. automatic control of a straddle carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masato, such that the automatically acting controller is configured to be selectively activated and deactivated for automatic operation by a driver, in the same manner that the controller of Bauer is configured to be selectively activated and deactivated for automatic operation by a driver, with the predictable result of allowing the driver to take a supervisory role over the automatic operation of the straddle carrier.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Rintanen (US 2015/0291400 A1), hereinafter Rintanen.
Claim 4
Masato discloses automatic operation by the controller (see at least ¶0054, regarding the embodiment of the container crane 1 as an automated guided vehicle; ¶0086, ¶0004, regarding the use of an unmanned container crane 1) and does not specifically disclose that the gantry lift stacker is configured for manual operation by a driver, and wherein the container to be set down is set down in manual operation with assistance from the measurement values supplied by the sensors. However, the technique of providing assistance for the driver during manual operation of a straddle carrier is well known in the art.
 Specifically, Rintanen discloses a gantry crane, described in ¶0005 and depicted in at least Figure 1 (similar to the gantry lift stacker taught by Masato) that is configured for manual operation by a driver, where container 1 (similar to the container to be set down taught by Masato) is set down in manual operation with assistance from a sensor system (similar to the sensors taught by Masato) (see at least ¶0069-0070).
Since the systems of Rintanen and Masato are directed to the same purpose, i.e. handling containers via a gantry lift stacker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Masato, such that the gantry lift stacker is configured for manual operation by a driver, and wherein the container to be set down is set down in manual operation with assistance from the measurement values supplied by the sensors, in the same manner that the gantry crane of Rintanen is configured for manual operation by a driver, where a container is set down in manual operation with assistance from a sensor system, with the predictable result of utilizing the same sensor system for assisting the driver when an automatic work phase fails (¶0013 and ¶0069 of Rintanen).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masato in view of Hipp (translation of WO 94/05586), hereinafter Hipp, and Rintanen (US 2014/0046587 A1), hereinafter Rintanen II.
Claim 7
Masato discloses the claimed system in which the at least one sensor is installed on the spreader of the gantry lift stacker (see at least Figure 3, depicting configuration of laser scanner 22) and does not disclose that the at least one sensor comprises at least two spreader sensors and at least four outer sensors, and wherein the at least two spreader sensors are disposed on a front face and a rear face of the spreader relative to the forwards travel direction of the gantry lift stacker and wherein the at least four outer sensors are disposed on four travel supports of the gantry lift stacker in order to determine a distance and an orientation in the longitudinal direction of the set-down container. However, this configuration of sensors is well known in the art, and it would be reasonable to one of ordinary skill to arrange the sensors in this manner.
Specifically, Hipp discloses a container crane 10, depicted in Figure 1 and described on page 6, lines 232-237 (similar to the gantry lift stacker taught by Masato) that comprises at least two spreader sensors (i.e. sensors 18a, 18b), wherein the at least two spreader sensors are disposed on a front face and a rear face of lifting device 15 (similar to the spreader taught by Masato) relative to the forwards travel direction of the container crane (see at least page 7, lines 251-259, with respect to Figure 1, depicting the arrangement of sensors 18a and 18b on the lifting device 15).
Rintanen II discloses a straddle carrier 3, described in ¶0003 and depicted in at least Figure 1 (similar to the gantry lift stacker taught by Masato) that comprises at least four outer sensors (i.e. scanning laser distance sensor 9), wherein the at least four outer sensors are disposed on four travel supports of straddle carrier 3 (see at least ¶0044, with respect to Figure 2, depicting the four scanning laser distance sensors arranged on straddle carrier 3) in order to determine a distance and an orientation of a container (similar to the set-down container taught by Masato) (see at least ¶0038-0045, regarding that the scanning laser distance sensor 9 detects a distance and angle of a container; ¶0048-0050, with respect to Figure 5, depicting the detection of a landmark shape).
Since the systems of Hipp, Rintanen II, and Masato are directed to the same purpose, i.e. handling containers via a gantry lift stacker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the at least one sensor comprises at least two spreader sensors and at least four outer sensors, and wherein the at least two spreader sensors are disposed on a front face and a rear face of the spreader relative to the forwards travel direction of the gantry lift stacker and wherein the at least four outer sensors are disposed on four travel supports of the gantry lift stacker in order to determine a distance and an orientation in the longitudinal direction of the set-down container, in the same manner that the container crane of Hipp comprises at least two spreader sensors wherein the at least two spreader sensors are disposed on a front face and a rear face of lifting device relative to the forwards travel direction of the container crane, and the gantry lift stacker of Rintanen II comprises at least four outer sensors wherein the at least four outer sensors are disposed on four travel supports of straddle carrier in order to determine a distance and an orientation of a container, with the predictable result of being able to establish a position of the row of containers (page 5, lines 251-259 of Hipp) and preventing the container handling machine from colliding with containers (¶0028 of Rintanen II).
Claim 8
Hipp further discloses that the at least two spreader sensors are orientated vertically downwards to the ground and are configured to detect an upper edge or rear wall of the containers 12 (similar to the set-down container taught by Masato) (see at least Figure 1, depicting the viewing area 180a (and 180b) as being oriented downwards to detect walls of the container).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, Masato, Hipp, Rintanen, and Rintanen II, taken alone or in combination, does not teach that the claimed at least one sensor comprises at least four inner sensors and at least four outer sensors that are disposed on the travel supports, and wherein the travel supports comprise front travel supports and rear travel supports, wherein outer sensors disposed on the front travel supports are orientated forwards and outer sensors disposed on the rear travel supports are orientated rearwards relative to the forwards travel direction, and wherein the at least four inner sensors are disposed inwardly on the travel supports of the gantry lift stacker in order to determine the distance and orientation in the longitudinal direction of the container to be set down, in light of the overall claim. Specifically, this particular arrangement of sensors and their associated functions in light of the overall claim are not taught by prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661